Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, no prior art discloses, teaches or suggests the combination elements as recited in claim 7 arranged in manner to include “wherein the event response module sends instructions to the building automation systems to shut down power for the premises, turn off lights and/or control climate conditions for the premises”.
Therefore, claim 7 is allowed wit associated dependent claims. 
Regarding claim 9, no prior art discloses, teaches or suggests the combination elements as recited in claim 9 arranged in manner to include “wherein the building management systems include fire alarm systems, and the event response module sends instructions to the fire alarm systems to activate fire notification devices based on the event data and/or predetermined evacuation route information.”.
Therefore, claim 9 is allowed wit associated dependent claims.
Regarding claim 17, no prior art discloses, teaches or suggests the combination elements as recited in claim 17 arranged in manner to include “further comprising sending instructions to the building automation systems to shut down power for the premises, turn off lights and/or control climate conditions for the premises based on the event data”
Therefore, claim 17 is allowed with associated dependent claims.
Regarding claim 21, no prior art discloses, teaches or suggests the combination of elements as recited in claims 21, arranged in manner to include “wherein the control panel sends instructions to the building management systems to shut down power for the premises, turn off lights and/or control climate conditions for the premises based on the event”.
Regarding claim 22, no prior art discloses, teaches or suggests the combination of elements as recited in claims 22, arranged in manner to include “sending instructions to the building management systems to shut down power for the premises, turn off lights and/or control climate conditions for the premises based on the event data.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685